DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 14, 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ozcan ‘351 (US 2013/0157351) and Van den Engh (US 2016/0258859) in view of Ozcan ‘141 (US 2012/0148141).
Regarding claim 1, Ozcan discloses a portable imaging flow cytometer device (paragraph [15], Ozcan ‘351 discloses integration of optofluidic fluorescent microscopy and flow cytometry on a mobile device or phone with a camera for capturing images) comprising: 
a housing (paragraph [46], Ozcan ‘351 discloses a housing 16; paragraph [56], Ozcan ‘351 discloses a housing 52); 
at least one illumination source disposed in the housing (paragraph [46], Ozcan ‘351 discloses element 24 is the LED or the illumination light source within housing 16; paragraph [56], Ozcan ‘351 discloses that excitation light source 58 and also LEDs 60 can emit light to the sample for evaluation); 
a microfluidic channel disposed in the housing and fluidically coupled to a source of fluid containing objects therein that is configured to flow through the microfluidic channel (paragraph [57], 
an image sensor disposed adjacent to the microfluidic channel and disposed within an optical path that receives light from the at least one illumination source that passes through the microfluidic channel (paragraph [57], Ozcan ‘351 discloses microfluidic flow cell 66 can be formed from a multi-layer structure to create a microfluidic channel, and that a pumping source (ie. syringe pump) is utilized for pumping fluid so as to move the sample solution to flow through the microfluidic channel for examining moving objects (ie. cells, pathogens, particles, beads, etc.), wherein the image sensor of the mobile device 10 can capture the fluorescent microscopic movie, in that a movie comprises a sequence of video frames arranged together for receiving the illuminated sample data, and paragraph [56], Ozcan ‘351 discloses that excitation light source 58 and also LEDs 60 can emit light to the sample for evaluation), the image sensor configured to capture a plurality of image frames containing raw images (paragraph [76], Ozcan ‘351 discloses raw fluorescent images are captured) of the objects passing through the microfluidic channel (paragraph [57], Ozcan ‘351 discloses microfluidic flow cell 66 can be formed from a multi-layer structure to create a microfluidic channel, and that a pumping source (ie. syringe pump) is utilized for pumping fluid so as to move the sample solution to flow through the microfluidic channel for examining moving objects (ie. cells, pathogens, particles, beads, etc.), wherein the image sensor of the mobile device 10 can capture the fluorescent microscopic movie, in that a movie comprises a sequence of video frames arranged together for receiving the illuminated sample data, and paragraph [56], Ozcan ‘351 discloses that excitation light source 58 and also LEDs 60 can emit light to the sample for evaluation).  
	Ozcan ‘351 does not disclose at least one illumination source disposed in the housing and configured for pulsed or continuous wave operation.  However, Van den Engh teaches at least one illumination source disposed in the housing and configured for pulsed or continuous wave operation (paragraph [107], Van den Engh discloses implementing a continuous wave laser in a flow cytometer).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of 
	Ozcan ‘351 and Van den Engh do not disclose the image sensor configured to capture a plurality of image frames containing raw hologram images of the objects passing through the microfluidic channel. However, Ozcan ‘141 discloses the image sensor configured to capture a plurality of image frames containing raw hologram images of the objects (paragraph [44], Ozcan ‘141 discloses obtaining raw holographic images 38 of the immotile sperm within the sample, in step 1100, by utilizing image sensor 36).
	Since Ozcan ‘351 discloses “…the image sensor configured to capture a plurality of image frames containing images of the objects passing through the microfluidic channel”, and Ozcan ‘141 discloses “…the image sensor configured to capture a plurality of image frames containing raw hologram images of the objects”, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ozcan ‘351, Van den Engh and Ozcan ‘141 together as a whole for permitting the capture of biological specimens in a compact, light-weight , cost effective manner in fertility clinics, and in veterinary medicinal fields (Ozcan’s last sentence of paragraph [10]).
	Regarding claim 2, Ozcan ‘351 discloses wherein the image sensor comprises a monochrome or color image sensor (paragraph [52], Ozcan ‘351 discloses mobile device 10 has camera element 12, and fluorescent imager 14; paragraph [67], Ozcan ‘351 discloses mobile phone with RGB (red-green-blue) sensor; paragraph [68], Ozcan ‘351 discloses mobile phone with CMOS sensor).  
	Regarding claim 8, Ozcan ‘351 discloses the portable imaging flow cytometer device of claim 1, further comprising a pump configured to pump the fluid through the microfluidic channel (paragraph [57], Ozcan ‘351 discloses microfluidic flow cell 66 can be formed from a multi-layer structure to create a microfluidic channel, and that a pumping source (ie. syringe pump) is utilized for pumping fluid so as to move the sample solution to flow through the microfluidic channel for examining moving objects (ie. cells, pathogens, particles, beads, etc.)).  

Regarding claim 16, Ozcan ‘351 discloses wherein the computing device is a local computing device and/or a remote computing device (paragraph [53], Ozcan ‘351 discloses that images are transferred to a remote location for storage and/or analysis via wireless network or WiFi).  
Regarding claim 25, Ozcan ‘351 discloses wherein the computing device comprises image processing software configured to count the moving objects and/or to classify the moving objects (paragraph [53], Ozcan ‘351 discloses implementation of a computer at remote location for performing image analysis operations, wherein a computer comprises a processor and memory that stores computer programs and algorithms for discerning objects in that image analysis processing involves counting the number of bright dots for obtaining cell counts of the number of cells, pathogen levels, and the like).  

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ozcan ‘351 (US 2013/0157351), Van den Engh (US 2016/0258859) and Ozcan ‘141 (US 2012/0148141) in view of Gao (US 2013/0126618).

Regarding claim 6, Ozcan ‘351 does not disclose further comprising one or more bandpass filters configured to spectrally filter the light from the multiple color LEDs.  However, Van den Engh teaches further comprising one or more bandpass filters configured to spectrally filter the light from the multiple color LEDs (paragraph [72], Van den Engh discloses implementing a band pass filter, wherein paragraph [70], Van den Engh discloses that bandpass filter can be utilized for separating the specific light from the multiple colors or wavelengths).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ozcan ‘351 and Van den Engh together as a whole for permitting continuous illumination of a sample object under observation so as to enable clearer imaging of the specimen at hand for viewing with proper lighting.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ozcan ‘351 (US 2013/0157351), Van den Engh (US 2016/0258859) and Ozcan ‘141 (US 2012/0148141) in view of Jaffe (US 2014/0192405).
Regarding claim 5, Ozcan ‘351, Van den Engh and Ozcan ‘141 do not disclose wherein the at least one illumination source comprises multiple color LEDs and the multiple color LEDs emit light simultaneously for a continuous period of time.  However, Jaffe teaches wherein the at least one illumination source comprises multiple color LEDs and the multiple color LEDs emit light simultaneously for a continuous period of time (paragraph [58], Jaffe discloses that LED light sources 341, 342 and 343 .
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ozcan ‘351 (US 2013/0157351), Van den Engh (US 2016/0258859) and Ozcan ‘141 (US 2012/0148141) in view of Ye (US 2008/0292555).
Regarding claim 7, Ozcan ‘351, Van den Engh do not disclose wherein the at least one illumination source comprises a near-infrared light source.  However, Ye teaches wherein the at least one illumination source comprises a near-infrared light source (paragraph [32], Ye discloses implementing near infrared (NIR) laser light source for cytometer tasks).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ozcan ‘351, Van den Engh, Ozcan ‘351 and Ye together as a whole for permitting the isolation of certain biological organisms with implementation of near infrared light source so as to obtain precise imaging of biological sample under observation.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ozcan ‘351 (US 2013/0157351), Van den Engh (US 2016/0258859) and Ozcan ‘141 (US 2012/0148141) in view of Rieger (US 2018/0299365).
Regarding claim 10, Ozcan ‘351, Van den Engh and Ozcan ‘141 do not disclose wherein the optical path comprises a folded optical path.  However, Rieger discloses wherein the optical path comprises a folded optical path (paragraph [37], in fig.1, Rieger discloses a cytometer unit, and in paragraph [39], Rieger discloses cytometer unit has an optical path 4 with laser light generator 5, and in paragraph [42], Rieger discloses an adjustable mirror 12 for adjusting the path of the light).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ozcan ‘351, Van den Engh, Ozcan ‘351 and Rieger together as a 
Regarding claim 11, Ozcan ‘351, Van den Engh and Ozcan ‘141 do not disclose wherein the folded optical path comprises a mirror disposed in the housing.  However, Rieger teaches wherein the folded optical path comprises a mirror disposed in the housing (paragraph [37], in fig.1, Rieger discloses a cytometer unit, and in paragraph [39], Rieger discloses cytometer unit has an optical path 4 with laser light generator 5, and in paragraph [42], Rieger discloses an adjustable mirror 12 for adjusting the path of the light).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ozcan ‘351, Van den Engh, Ozcan ‘351 and Rieger together as a whole for permitting the flexibility of the optical path so as to permit accurate direction of light to be captured by image sensor in order to provide a clear perspective of the imaged scene.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ozcan ‘351 (US 2013/0157351), Van den Engh (US 2016/0258859), Ozcan ‘141 (US 2012/0148141) and Gao (US 2013/0126618) in view of Momose (US 2014/0226059).
Regarding claim 12, Ozcan ‘351, Van den Engh, Ozcan ‘141 and Gao do not disclose further comprising a one or more capacitors disposed in the housing and configured to power the multiple color LEDs.  However, Momose teaches further comprising a one or more capacitors disposed in the housing and configured to power the multiple color LEDs (paragraph [22], Momose discloses capacitors 80 power the multiple LEDs).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ozcan ‘351, Van den Engh, Ozcan ‘351, Gao and Momose together as a whole for ensuring there is enough energy to supply the light sources so as to prevent inability to capture image data during biological evaluation tasks by eliminating the potential of light outages.

19 is rejected under 35 U.S.C. 103 as being unpatentable over Ozcan ‘351 (US 2013/0157351), Van den Engh (US 2016/0258859) and Ozcan ‘141 (US 2012/0148141) in view of Heu (US 2014/0355829).
Regarding claim 19, Ozcan ‘351, Van den Engh and Ozcan ‘141 do not disclose wherein the computing device comprises image processing software configured to perform background subtraction and automatically detect moving objects in the plurality of image frames.  However, Heu teaches wherein the computing device comprises image processing software configured to perform background subtraction and automatically detect moving objects in the plurality of image frames (paragraph [44], Heu discloses background subtraction is utilized for detecting moving objects, wherein paragraph [37], Heu discloses detecting moving objects in a noise resistant manner in each frame of a sequence of video frames with long-term background recognition technique, and paragraph [152], Heu discloses that hardware and/or software are implemented for permitting the machinery components of Heu to perform background subtraction for detecting moving objects).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ozcan ‘351, Van den Engh, Ozcan ‘351 and Heu together as a whole for accurate detection of objects flowing from any image in a sequence of images so as to precisely locate the object of attention in order to ascertain any microorganism or specimen for evaluation and close observation in any biomedical imaging applications.
Allowable Subject Matter
Claims 20-24, 26, 28-29, 36-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488